

 
CONVERSION SERVICES INTERNATIONAL, INC.
7% CONVERTIBLE UNSECURED NOTE
DUE ON APRIL 30, 2012
 
$500,000
March 8, 2010

 
THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT OF 1933 (THE "ACT") AND QUALIFICATION PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS.  NEITHER IT NOR THE SHARES OF COMMON STOCK
INTO WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE
STATE LAW OR, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO MAKER, AN
EXEMPTION THEREFROM IS AVAILABLE.


FOR VALUE RECEIVED, the undersigned, Conversion Services International, Inc.
(“CSI”), a Delaware corporation with an address at 100 Eagle Rock Avenue, East
Hanover, New Jersey 07936, ("Maker"), promises to pay to Hunter & Co., with an
address at c/o TAG Virgin Islands, Inc., The Tunick Building, 1336 Beltjen Road,
Suite 202, St. Thomas, VI 00802, as agent ("Payee"), on April 30, 2012, or
sooner as otherwise provided herein (the "Maturity Date"), the principal amount
of Five Hundred Thousand ($500,000) Dollars in lawful money of the United States
of America (the "Principal”).  This Note bears interest (the "Interest"),
payable semi-annually on May 1st and November 1st, or the date on which this
Note is converted into Maker's common stock as provided herein, at the annual
rate of seven percent (7%), except as otherwise provided herein, until the
Principal and all accrued Interest thereon (collectively the “Obligations”)
shall be paid in full.  This Note is convertible into Maker's common stock, par
value $0.001 per share (the "Common Stock"), as set forth below. This Note
permanently supercedes that certain 7% Convertible Unsecured Note, dated as of
December 23, 2008 and in the amount of $1,050,000, of CSI to Hunter & Co.


1.           Interest; Repayment of Principal.


Interest on the Note will accrue from the most recent date to which Interest has
been paid or, if no Interest has been paid, from the date of delivery of the
Note.  It will be computed on the basis of a 360-day year of twelve 30-day
months.  Maker shall repay to Payee the full Principal, Five Hundred Thousand
($500,000) Dollars, on the Maturity Date plus accrued but unpaid Interest.


2.           Method of Payment.


Maker will pay Principal and Interest in money of the United States that at the
time of payment is legal tender for the payment of public and private
debts.  All payments shall be sent to Payee at its address first set forth above
or such other address as Payee shall notify Maker.

 

--------------------------------------------------------------------------------

 


3.           Conversion.


(a)           Conversion of Note.  Except as provided in Paragraph (c)(iii) of
this Section 3 below, by or on the Maturity Date, the Obligations will either
be: (1) repaid in full to the Payee, or (2) converted into Common
Stock.  Conversion of this Note into Common Stock shall be solely at the option
of the Payee. The price for conversion (the “Conversion Price”), subject to
adjustment as provided in Section 4 below, shall be equal to $0.03 per share of
the Common Stock on the date of conversion (subject to adjustment for any stock
split, stock dividends, stock combination, recapitalization and like occurrences
to occur after the date hereof).  Maker will not issue a fractional share of
Common Stock upon conversion but will round any fractional share to the nearest
share so that if the fraction is less than 0.5 no share shall be issued and if
the fraction is 0.5 or higher Maker shall issue one full share.  Maker shall pay
Payee all accrued but unpaid Interest (the “Outstanding Interest”) as of the
Conversion Date, as defined in Paragraph 3 (b) below, as provided in Paragraph
3(b) below.  The date on which the Maker shall deliver the Common Stock and
outstanding Interest is herein referred to as the “Conversion Date.”  After the
Conversion Date, this Note shall be void and Payee shall have the sole right to
receive the Common Stock and outstanding Interest.


(b)           Taxes on Shares Issued.  The issue of stock certificates on
conversion of this Note shall be made without charge to Payee for any tax in
respect of such issue.  Maker shall not, however, be required to pay any tax
that may be payable in respect of any transfer involved in the issue and
delivery of Common Stock in any name other than that of Payee, and Maker shall
not be required to issue or deliver any certificates representing such Common
Stock unless and until the person or persons requesting the issue thereof shall
have paid to Maker the amount of such tax or shall have established to the
satisfaction of Maker that such tax has been paid.


(c)           Covenants of Maker Relating to Conversion.  Maker covenants and
agrees that, except as provided in Subparagraphs (i) and (iv) of this Paragraph
3(c), from and after the date hereof and until the date of repayment in full of
the Obligations, or full conversion of the Obligations:


(i)            On the Conversion Date it shall have, free from preemptive
rights, out of its authorized but unissued shares, or out of shares held in its
treasury, sufficient shares to effect the conversion of the Obligations;


(ii)           All Common Stock that may be issued upon conversion of the
Obligations will upon issue be validly issued, fully paid and non-assessable,
free from all taxes, liens and charges with respect to the issue thereof except
as provided in Paragraph 3(c) above, and will not be subject to the preemptive
rights of any stockholder of Maker;

 
 
-2-

--------------------------------------------------------------------------------

 


(iii)           If any Common Stock to be provided for the purpose of conversion
of the Obligations require registration with or approval of any governmental
authority under any federal or state law before such shares may be validly
issued upon conversion, Maker will in good faith and as expeditiously as
possible attempt to secure such registration or approval, as the case may be,
and Maker's obligation to deliver shares of the Common Stock upon conversion of
the Obligations shall be abated until such registration or approval is obtained;
provided, however, that this Note and the Obligations shall remain outstanding
unless paid in full until Maker delivers the Common Stock and the outstanding
Interest to Payee and in no event shall this Note be converted until Maker
effects such delivery; and


(iv)If on the Conversion Date, and thereafter so long as the Common Stock shall
be listed on any securities exchange, market or other quotation system, Maker
will, if permitted by the rules of such exchange, market or other quotation
system, list and keep listed and for sale so long as the Common Stock shall be
so listed on such exchange, market or other quotation system, upon official
notice of issuance, all Common Stock issuable upon conversion of the
Obligations.


4.           Adjustment in Conversion Price.


(a)           Adjustments for Change in Capital Stock.  Except as provided in
Paragraph 4(n) below, if Maker shall (i) declare a dividend on all its
outstanding Common Stock in shares of its capital stock, (ii) subdivide all its
outstanding Common Stock, (iii) combine all its outstanding Common Stock into a
smaller number of shares, or (iv) issue any shares of its capital stock by
reclassification of its Common Stock (including any such reclassification in
connection with a consolidation or merger in which Maker is the continuing
corporation), then in each such case the conversion privilege and the Conversion
Price in effect immediately prior to such action shall be adjusted so that if
the Note is thereafter converted, Payee may receive the number and kind of
shares that it would have owned immediately following such action if it had
converted the Note immediately prior to such action.  Such adjustment shall be
made successively whenever such an event shall occur.  The adjustment shall
become effective immediately after the record date in the case of a dividend or
distribution and immediately after the effective date in the case of a
subdivision, combination or reclassification.  If after an adjustment Payee upon
conversion of this Note may receive shares of two or more classes of capital
stock of Maker, Maker's Board of Directors, in good faith, shall determine the
allocation of the adjusted Conversion Price between the classes of capital
stock.  After such allocation, the conversion privilege and Conversion Price of
each class of capital stock shall thereafter be subject to adjustment on terms
comparable to those applicable to Common Stock in this Section 4.


 (b)           Other Offerings.  In case Maker shall issue to all of its
existing stockholders  or otherwise grant rights, options, or warrants entitling
the holders thereof to subscribe for or purchase Common Stock (or securities
convertible into or exchangeable for Common Stock) at a price per share (or
having a conversion price per share, in the case of a security convertible into
or exchangeable for Common Stock) less than the Current Market Price per share
(as defined in Paragraph 4(d) below) on the record date for the determination of
stockholders entitled to receive such rights on the granting date, as the case
may be, (i) to distribute to all holders of its Common Stock evidences of its
indebtedness or assets (excluding cash dividends or distributions paid from
retained earnings) or rights or warrants to subscribe or purchase Common Stock
(excluding those referred to above), then in each such case the Company shall
need to obtain the express written consent of the Payee prior to such offering.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Omitted.


(d)           Current Market Price.  For the purpose of any computation under
Paragraphs 4(b) above, the "Current Market Price" per share of Common Stock on
any date shall be deemed to be the closing price on the date of issuance.  The
"Closing Price" for each day shall mean the last reported sales price regular
way or, in case no such reported sale takes place on such day, the closing bid
price regular way, in either case on the principal national securities exchange
on which the Common Stock is listed or admitted to trading or, if the Common
Stock is not listed or admitted to trading on any national securities exchange,
the highest reported bid price as furnished by the National Association of
Securities Dealers, Inc. through NASDAQ or similar organization if NASDAQ is no
longer reporting such information, or by the Pink Sheets, LLC or similar
organization if the Common Stock is not then quoted on an inter-dealer quotation
system.  If on any such date the Common Stock is not quoted by any such
organization, the fair value of the Common Stock on such date, as determined in
good faith by Maker's Board of Directors, shall be used.


 (e)           Action to Permit Valid Issuance of Common Stock.  Before taking
any action which would cause an adjustment reducing the Conversion Price below
the then par value, if any, of the shares of Common Stock issuable upon
conversion of this Note, Maker will take all corporate action which may, in the
opinion of its counsel, be necessary in order that Maker may validly and legally
issue shares of such Common Stock at such adjusted Conversion Price.


(f)           Minimum Adjustment.  No adjustment in the Conversion Price shall
be required if such adjustment is less than 1% of the then Existing Conversion
Price; provided, however, that any adjustments which by reason of this Paragraph
4(f) are not required to be made shall be carried forward and taken into account
in any subsequent adjustment.  All calculations under this Section 4 shall be
made to the nearest cent or to the nearest one-hundredth of a share, as the case
may be.  Anything to the contrary notwithstanding, Maker shall be entitled to
make such reductions in the Conversion Price, in addition to those required by
this Paragraph 4(f), as it in its discretion shall determine to be advisable in
order that any stock dividends, subdivision of shares, distribution of rights to
purchase stock or securities, or distribution of securities convertible into or
exchangeable for stock hereafter made by Maker to its stockholders shall not be
taxable.


(g)           Referral of Adjustment.  In any case in which this Section 4 shall
require that an adjustment in the Conversion Price be made effective as of a
record date for a specified event, if the Note shall have been converted after
such record date Maker may elect to defer until the occurrence of such event
issuing to Payee the shares, if any, issuable upon such conversion event over
and above the shares, if any, issuable upon such conversion on the basis of the
Conversion Price in effect prior to such adjustment; provided, however, that
Maker shall deliver to Payee a due bill or other appropriate instrument
evidencing Payee's right to receive such additional shares upon the occurrence
of the event requiring such adjustment.

 
 
-4-

--------------------------------------------------------------------------------

 


(h)           Number of Shares.  Upon each adjustment of the Conversion Price as
a result of the calculations made in Paragraphs 4(a) through (c) above, this
Note shall thereafter evidence the right to purchase, at the adjusted Conversion
Price, that number of shares (calculated to the nearest one-hundredth) obtained
by dividing (i) the product obtained by multiplying the number of shares
issuable upon conversion of this Note prior to adjustment of the number of
shares by the Conversion Price in effect prior to adjustment of the Conversion
Price by (ii) the Conversion Price in effect after such adjustment of the
Conversion Price.


(i)           When No Adjustment Required.  No adjustment need be made for a
transaction referred to in Paragraphs 4(a) through (c) above if Payee is
permitted to participate in the transaction on a basis no less favorable than
any other party and at a level which would preserve Payee's percentage equity
participation in the Common Stock upon conversion of the Note.  No adjustment
need be made for sales of Common Stock pursuant to any Maker plan for
reinvestment of dividends or interest, the granting of options and/or the
exercise of options outstanding under any of Maker's stock option plans, the
exercise of any other of Maker's currently outstanding options, or any currently
authorized warrants, whether or not outstanding.  No adjustment need be made for
a change in the par value of the Common Stock, or from par value to no par
value.  If the Note becomes convertible solely into cash, no adjustment need be
made thereafter.  Interest will not accrue on the cash.


(j)           Notice of Adjustment.  Whenever the Conversion Price is adjusted,
Maker shall promptly mail to Payee a notice of the adjustment together with a
certificate from Maker's Chief Financial Officer briefly stating (i) the facts
requiring the adjustment, (ii) the adjusted Conversion Price and the manner of
computing it, and the date on which such adjustment becomes effective.  The
certificate shall be evidence that the adjustment is correct, absent manifest
error.


(k)           Voluntary Reduction.  Maker from time to time may reduce the
Conversion Price by any amount for any period of time if the period is at least
twenty (20) days and if the reduction is irrevocable during the
period.  Whenever the Conversion Price is reduced, Maker shall mail to Payee a
notice of the reduction.  Maker shall mail the notice at least fifteen (15) days
before the date the reduced Conversion Price takes effect.  The notice shall
state the reduced Conversion Price and the period it will be in effect.  A
reduction of the Conversion Price does not change or adjust the Conversion Price
otherwise in effect for purposes of Paragraphs 4(a) through (c) above.  Anything
to the contrary notwithstanding, this Paragraph 4(k) shall be void and of no
effect if it violates the rules and/or regulations of any exchange on which the
Common Stock is then listed for trading.

 
 
-5-

--------------------------------------------------------------------------------

 


(l)           Prohibition against Certain Reductions of Exercise
Price.  Anything to the contrary notwithstanding, in no event shall the
Conversion Price be reduced below the par value of the Common Stock.


(m)           Notice of Certain Transactions.  If (i) Maker takes any action
that would require an adjustment in the Conversion Price pursuant to this
Section 4; or (ii) there is a liquidation or dissolution of Maker, Maker shall
mail to Payee a notice stating the proposed record date for a distribution or
effective date of a reclassification, consolidation, merger, transfer, lease,
liquidation or dissolution.  Maker shall mail the notice at least fifteen (15)
days before such date.  Failure to mail the notice or any defect in it shall not
affect the validity of the transaction.


(n)           Reorganization of Company.  If Maker and/or the holders of Common
Stock are parties to a merger, consolidation or a transaction in which (i) Maker
transfers or leases substantially all of its assets; (ii) Maker reclassifies or
changes its outstanding Common Stock; or (iii) the Common Stock is exchanged for
securities, cash or other assets; the person who is the transferee or lessee of
such assets or is obligated to deliver such securities, cash or other assets
shall assume the obligations under this Note.  If the issuer of securities
deliverable upon conversion of the Note is an affiliate of the surviving,
transferee or lessee corporation, that issuer shall join in such
assumption.  The assumption agreement shall provide that the Payee may convert
the Obligations into the kind and amount of securities, cash or other assets
which it would have owned immediately after the consolidation, merger, transfer,
lease or exchange if it had converted the Note immediately before the effective
date of the transaction.  The assumption agreement shall provide for adjustments
that shall be as nearly equivalent as may be practical to the adjustments
provided for in this Section 4.  The successor company shall mail to Payee a
notice briefly describing the assumption agreement.  If this Paragraph applies,
Paragraph 4(a) above does not apply.


5.           Covenants.


Maker covenants and agrees that from and after the date hereof and until the
date of repayment in full of the Obligations it shall comply with the following
conditions:


(i)           Maintenance of Existence and Conduct of Business.  Maker shall,
and shall cause each of its subsidiaries, if any, to (A) do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence and rights and maintain its property; and (B) continue to conduct its
business so that the business carried on in connection therewith may be properly
and advantageously conducted at all times.


(ii)           Books and Records.  Maker shall, and shall cause each of its
subsidiaries, if any, to keep adequate books and records of account with respect
to its business activities.

 
 
-6-

--------------------------------------------------------------------------------

 


(iii)           Insurance.  Maker shall, and shall cause each of its
subsidiaries, if any, to maintain insurance policies insuring such risks as are
customarily insured against by companies engaged in businesses and/or with
property similar to those operated and/or owned or leased by Maker or any such
subsidiaries, as the case may be, including but not limited to, insurance
policies covering real property acceptable to Payee on which Payee is named as
an additional insured.  All such policies are to be carried with reputable
insurance carriers and shall be in such amounts as are customarily insured
against by companies with similar assets and properties engaged in a similar
business.


(iv)           Compliance with Law.  Maker shall, and shall cause each of its
subsidiaries, if any, to comply in all material respects with all federal,
state, local and other laws and regulations applicable to it or any such
subsidiaries, as the case may be, which, if breached, would have a material
adverse effect on Maker's or any such subsidiaries', as the case may be,
business or financial condition.


6.           Reorganization of Maker.


If Maker is party to a merger, consolidation or a transaction in which it is not
the surviving or continuing entity or transfers or leases all or substantially
all of its assets, the person who is the surviving or continuing entity or is
the transferee or lessee of such assets shall assume the terms of this Note and
the Obligations.


7.           Representations and Warranties of Maker.


Maker represents and warrants that  (i) it is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite power to carry on its business as now conducted and to own its
properties and assets it now owns; (ii) it is duly qualified or licensed to do
business as a foreign corporation in good standing in the jurisdictions in which
ownership of property or the conduct of its business requires such qualification
except jurisdictions in which the failure to qualify to do business will have no
material adverse effect on its business, prospects, operations, properties,
assets or condition (financial or otherwise); (iii) it has full power and
authority to execute and deliver this Note, and that the execution and delivery
of this Note will not result in the breach of or default under, with or without
the giving of notice and/or the passage of time, any other agreement, financial
instrument, arrangement or indenture to which it is a party or by which it may
be bound, or the violation of any law, statute, rule, decree, judgment or
regulation binding upon it; (iv) it has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “Commission”) pursuant to the Securities Act of
1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the
“Exchange Act”) (the “SEC Documents”); (v) the SEC Documents have complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (vi) as of their respective dates, Maker’s financial statements
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, such financial statements have been
prepared in accordance with accounting principles generally accepted in the
United States as in effect from time to time, consistently applied, during the
periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto, or (b) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
condition of Maker as of the respective dates thereof and the results of its
operations and cash flows for the respective periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments); (vii)
except as set forth in the SEC Documents, Maker has not received notification
from the Commission, the American Stock Exchange and/or any federal or state
securities bureaus that any investigation (informal or formal), inquiry or claim
is pending, threatened or in process against Maker and/or relating to any of
Maker’s securities; (viii) except as set forth in the SEC Documents or as
disclosed to the purchaser, there is no action, suit, proceeding, or
investigation pending or currently threatened against Maker, and (ix) it has
taken and will take all acts required, including but not limited to authorizing
the signatory hereof on its behalf to execute this Note, so that upon the
execution and delivery of this Note, it shall constitute the valid and legally
binding obligation of Maker enforceable in accordance with the terms thereof.

 
 
-7-

--------------------------------------------------------------------------------

 
 
8.           Defaults and Remedies.


(a)           Events of Default.  The occurrence or existence of any one or more
of the following events or conditions (regardless of the reasons therefor) shall
constitute an "Event of Default" hereunder:


(i)           Maker shall fail to make any payment of Principal or Interest when
due and payable or declared due and payable pursuant to the terms hereof;


(ii)           Maker shall fail at any time to be in material compliance with
any of the covenants set forth in Paragraph 3(d) or Section 5 of this Note, or
shall fail at any time to be in material compliance with or neglect to perform,
keep or observe any of the provisions of this Note, to be complied with,
performed, kept or observed by Maker and such failure shall remain uncured for a
period of five (5) days after notice thereof has been given by Payee to Maker;


(iii)           Any representation or warranty made in this Note by Maker shall
be untrue or incorrect in any material respect as of the date when made or
deemed made;


(iv)           Maker shall have received a written notice of default related to
any material agreement to which it is a party, and such act of default shall
remain uncured after any applicable cure period;

 
 
-8-

--------------------------------------------------------------------------------

 


(v)           A case or proceeding shall have been commenced against Maker or
any of its subsidiaries, if any, (each a “Proceeding Company”) in a court having
competent jurisdiction seeking a decree or order in respect of a Proceeding
Company (A) under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy
or other similar law; (B) appointing a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of a Proceeding Company,
or any of its properties; or (C) ordering the winding-up or liquidation of the
affairs of a Proceeding Company, and such case or proceeding shall remain
unstayed or undismissed for a period of ten (10) consecutive days or such court
shall enter a decree or order granting the relief sought in such case or
proceeding; or


(vi)           A Proceeding Company shall (A) file a petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law; or (B) consent to the institution of proceedings thereunder or to
the filing of any such petition or to the appointment of or the taking of
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such Proceeding Company, or any of its
properties.


(b)           Remedies.  Upon the occurrence of an Event of Default specified in
Paragraph 8(a) above, all Obligations then remaining unpaid hereunder shall
immediately become due and payable in full, plus interest on the unpaid portion
of the Obligations at the highest rate permitted by applicable law, without
notice to Maker and without presentment, demand, protest or notice of protest,
all of which are hereby waived by Maker together with all reasonable costs and
expenses of the collection and enforcement of this Note, including reasonable
attorney's fees and expenses, all of which shall be added to the amount due
under this Note.  The rights, powers, privileges and remedies of Payee pursuant
to the terms hereof are cumulative and not exclusive of any other rights,
powers, privileges and remedies which Payee may have under this Note or any
other instrument or agreement.


9.           Acknowledgment of Payee's Investment Representations.


By accepting this Note, Payee acknowledges that, neither this Note nor the
Common Stock have been or will be registered under the Act or qualified under
any state securities laws and that the transferability thereof is restricted by
the registration provisions of the Act as well as such state laws.  Based upon
the representations and agreements being made by it herein, this Note is being
and any Common Stock will be issued to it pursuant to an exemption from such
registration provided by Section 4(2) of the Act, and applicable state
securities law qualification exemptions.  Payee represents that it (i) is an
“Accredited Investor” as that term is defined in Rule 501 (a) of Regulation D
promulgated under the Act, and (ii) is acquiring this Note and will acquire any
Common Stock for its own account, for investment purposes only and not with a
view to resale or other distribution thereof, nor with the intention of selling,
transferring or otherwise disposing of all or any part of these securities for
any particular event or circumstance, except selling, transferring or disposing
of them only upon full compliance with all applicable provisions of the Act, the
Securities Exchange Act of 1934, the Rules and Regulations promulgated by the
Commission thereunder, and any applicable state securities laws.  In addition,
Payee understands and acknowledges that any routine sales of these securities
made in reliance upon Rule 144 promulgated by the Commission under the Act can
be effected only in the amounts set forth in and pursuant to the other terms and
conditions, including applicable holding periods, of that Rule.  Payee further
understands and agrees that no transfer of this Note shall be valid unless made
in compliance with the restrictions set forth on the front of this Note,
effected on Maker's books by the registered holder hereof, in person or by an
attorney duly authorized in writing, and similarly noted hereon as provided in
Paragraph 11(h) below.

 
 
-9-

--------------------------------------------------------------------------------

 
 
10.           Limitation of Interest Payments.


Nothing contained in this Note or in any other agreement between Maker and Payee
requires Maker to pay or Payee to accept interest in an amount that would
subject Payee to any penalty or forfeiture under applicable law.  In no event
shall the total of all charges payable hereunder, whether of interest or of such
other charges, which may or might be characterized as interest, exceed the
maximum rate permitted to be charged under the laws of the States of New Jersey,
New York, Delaware, North Carolina, the United States Virgin Islands or any
other state or domestic or other jurisdiction in which either Maker or Payee may
be located or may conduct business.  Should Payee receive any payment that is or
would be in excess of that permitted to be charged under such laws, such payment
shall have been and shall be deemed to have been made in error and shall
automatically be applied to reduce the Principal outstanding on this Note.


11.           Miscellaneous.


(a)           Effect of Forbearance.  No forbearance, indulgence, delay or
failure to exercise any right or remedy by Payee with respect to this Note shall
operate as a waiver or as an acquiescence in any default.


(b)           Effect of Single or Partial Exercise of Right.  No single or
partial exercise of any right or remedy by Payee shall preclude any other or
further exercise thereof or any exercise of any other right or remedy by Payee.


(c)           Governing Law; Waiver of Right to Jury Trial; Venue.  This Note
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the internal laws of the jurisdiction to be
determined by Payee applicable to contracts made and to be performed entirely
within such jurisdiction.  Maker hereby waives all right to trial by jury in any
action, suit or proceeding brought to enforce or defend any rights or remedies
under this Note, and agrees that any lawsuit brought to enforce or interpret the
provisions of this Note shall be instituted in state or federal courts, as
appropriate, in the jurisdiction to be determined by Payee, and Maker further
agrees to submit to the personal jurisdiction of such court and waives any
objection which it may have, based on improper venue, forum non conveniens or
sufficiency of contact with the forum state, to the conduct of any proceeding in
any such court and waives personal service of any and all process upon it, and
consents that all such service of process be made by mail or messenger directed
to it at the address set forth in Paragraph 11(g) below and that service so made
shall be deemed to be completed upon the earlier of actual receipt or three (3)
days after the same shall have been posted to its address.  Nothing contained in
this Paragraph 11(c) affects the right of Payee to serve legal process in any
other manner permitted by law or affects the right of Payee to bring any action
or proceeding against Maker or its property in the courts of any other
jurisdiction.

 
 
-10-

--------------------------------------------------------------------------------

 


(d)           Headings.  The headings and captions of the various sections
herein are for convenience of reference only and shall in no way modify any of
the terms or provisions of this Note.


(e)           Loss, Theft, Destruction or Mutilation of Note.  Upon receipt by
Maker of evidence reasonably satisfactory to it of loss, theft, destruction or
mutilation of this Note, Maker shall make and deliver or caused to be made and
delivered to Payee a new Note of like tenor in lieu of this Note.


(f)           Modification of Note or Waiver of Terms Thereof Relating to
Payee.  No modification or waiver of any of the provisions of this Note shall be
effective unless in writing and signed by Payee and then only to the extent set
forth in such writing, or shall any such modification or waiver be applicable
except in the specific instance for which it is given.  This Note may not be
discharged orally but only in writing duly executed by Payee.


(g)           Notice.  All offers, acceptances, notices, requests, demands and
other communications under this Note shall be in writing and, except as
otherwise provided herein, shall be deemed to have been given only when
delivered in person, via nationally recognized overnight courier service, via
facsimile transmission if receipt thereof is confirmed by the recipient, or, if
mailed, when mailed by certified or registered mail prepaid, to the parties at
their respective addresses first set forth above, or at such other address as
may be given in writing in future by either party to the other.


(h)           Transfer.  This Note shall be transferable only on the books of
Maker upon delivery thereof duly endorsed by Payee or by its duly authorized
attorney or representative, or accompanied by proper evidence of succession,
assignment, or authority to transfer.  In all cases of transfer by an attorney,
executor, administrator, guardian, or other legal representative, duly
authenticated evidence of his authority shall be produced.  Upon any
registration of transfer, Maker shall deliver a new Note or Notes to the person
entitled thereto.  Notwithstanding the foregoing, Maker shall have no obligation
to cause Notes to be transferred on its books to any person if, in the opinion
of counsel to Maker, such transfer does not comply with the provisions of the
Act and the rules and regulations thereunder.


(i)           Successors and Assigns.  This Note shall be binding upon Maker,
its successors, assigns and transferees, and shall inure to the benefit of and
be enforceable by Payee and its successors and assigns.

 
 
-11-

--------------------------------------------------------------------------------

 


(j)           Severability.  If one or more of the provisions or portions of
this Note shall be deemed by any court or quasi-judicial authority to be
invalid, illegal or unenforceable in any respect, the invalidity, illegality or
unenforceability of the remaining provisions, or portions or provisions
contained herein shall not in any way be affected or impaired thereby.


(k)           Gender.  The use herein of the masculine pronouns or similar terms
shall be deemed to include the feminine and neuter genders as well and the use
of the singular pronouns shall be deemed to include the plural as well.


    IN WITNESS WHEREOF, Maker has caused this Note to be executed on its behalf
by an officer thereunto duly authorized as of the date set forth above.
 

  CONVERSION SERVICES INTERNATIONAL, INC.          
 
By:
/s/ Lori Cohen       Name: Lori Cohen       Title:   President and Chief
Executive Officer          


 
 
-12-

--------------------------------------------------------------------------------

 